If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re HEATH, Minor.                                                May 9, 2019

                                                                   No. 345911
                                                                   Montcalm Circuit Court
                                                                   Family Division
                                                                   LC No. 2017-000774-NA


Before: GLEICHER, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       The circuit court terminated respondent-mother’s parental rights when she failed to
adequately participate in and benefit from services to rectify issues of substance abuse, domestic
violence, and educational neglect. Respondent does not challenge the statutory grounds
supporting the termination decision, but rather contends that termination of her parental rights
was not in her daughter’s best interests. We affirm.

                                       I. BACKGROUND

       The court took jurisdiction over then 6½-year-old JH on February 9, 2017. JH had
already missed 55 days of school that year, her second trip through kindergarten. JH had missed
117 days of school the year prior. Respondent admitted to educational neglect and the court
exercised jurisdiction but continued JH in her mother’s care. The educational neglect was fueled
by other issues at home. Respondent had only recently secured housing after a period of
homelessness. During that time, JH attended six different schools. Moreover, JH’s father was
abusive of respondent and respondent had only recently ended their relationship.1 Respondent
also abused prescription pain killers.

       The 2017/2018 schoolyear did not begin on a promising note. By September 25, 2017,
JH already had three absences, two tardies, and three early school releases. School officials


1
  The court terminated the rights of JH’s father on November 19, 2018. Father is not a party to
this appeal.



                                               -1-
observed that JH suffered emotionally as a result of her absences and witnessing domestic
violence in the home. Respondent continued to struggle with opiate addiction and JH’s father’s
probation officer confirmed that father was spending time at respondent’s residence. The court
granted an emergency motion to remove JH from the home and she was placed in foster care.

        The court ordered respondent to attend substance abuse counseling and support meetings
at least three times each week. Respondent rarely attended counseling sessions or support
meetings. The court ordered respondent to submit to a psychological evaluation. She delayed
several months in complying and was then diagnosed with severe opioid abuse disorder in
remission. Respondent rarely appeared for random drug screens. When she did appear,
respondent often testified positive for unprescribed pain killers or presented samples that were
diluted or appeared to belong to someone else. Respondent failed to participate in ordered
parenting classes. However, respondent’s supervised parenting time sessions went well.

        On June 12, 2018, the circuit court ordered the Department of Health and Human
Services (DHHS) to file a petition to terminate respondent’s parental rights based on her lack of
progress in services. Due to her incarceration for narcotic possession, respondent exercised no
parenting time with JH for a period of time before the termination hearing. Following a brief
hearing at which respondent was the only witness, the circuit court terminated her parental rights
pursuant to MCL 712A.19b(3)(c)(i) (failure to rectify the conditions that led to removal), (g)
(failure to provide proper care and custody), and (j) (reasonable likelihood the child would be
harmed if returned to parent’s care).

       Relevant to this appeal, the court described the timeline of services offered to respondent
and her failure to participate or benefit. The court noted that JH had been removed from her
mother’s care in September 2017, a year earlier, and “there’s been no progress that’s been
made.” Indeed, “[t]here’s been a complete failure to comply with or complete a case service
plan.” The court “ha[d] no doubt that [respondent] has deep affection for and loves her child”
and agreed that “there’s a bond between the mother and the child.” However, the court found
termination to be in JH’s best interests.

       Unfortunately, in this Court’s opinion, [respondent] can’t put that love and
       affection into action to provide for her child in the manner that the child needs to
       be provided for. She doesn’t have adequate housing. She doesn’t have income.
       She has disability. She couldn’t complete a case service plan knowing that her - -
       that efforts for reunification had to be made in order to have the child placed back
       in her home. She didn’t come close to completing the case service plan. And, in
       fact, one of the key aspects of this case was her substance abuse issues and
       inpatient treatment was ordered. She checked into three different in-house,
       inpatient treatment programs and didn’t complete any of them. Left early every
       time. She simply wasn’t dedicated, in this Court’s opinion, to do the things
       necessary that she knew she had to do to get her daughter back in her care and
       custody. The case wasn’t helped in any manner by the fact that she went to jail
       for 90 days - - or 60. . . . And if you can’t do the things that you’re supposed to
       do to get your child back - - and these weren’t unreasonable. AA/NA, she didn’t
       do it as required. Inpatient treatment, she couldn’t do; she wouldn’t complete.
       Counseling . . ., she didn’t do. Substance abuse counseling, she didn’t do as

                                               -2-
       required. . . . She doesn’t have housing. She hasn’t done the things necessary to
       have the child placed back in her care, and it shows - - satisfies the Court that the
       child doesn’t mean enough to the mom that she would do those things to have her
       placed back with her. So for those reasons, I’m finding it is in the best interest of
       the child to terminate the mother’s parental rights.

        Respondent now appeals, challenging the court’s best-interest determination, but not the
court’s finding that statutory factors supported termination.

                                          II. ANALYSIS

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012), citing MCL 712A.19b(5).
“[W]hether termination of parental rights is in the best interests of the child must be proven by a
preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). The
court should weigh all the evidence available to it in determining the child’s best interests. In re
Trejo, 462 Mich. 341, 356-357; 612 NW2d 407 (2000). Relevant factors include “the child’s
bond to the parent, the parent’s parenting ability, [and] the child’s need for permanency, stability,
and finality. . . .” Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). The advantages of the
child’s foster placement over placement with the parent are a relevant consideration. In re
Foster, 285 Mich. App. 630, 634-635; 776 NW2d 415 (2009). “The trial court may also consider
a parent’s history of domestic violence, the parent’s compliance with his or her case service plan,
the parent’s visitation history with the child, the children’s well-being while in care, and the
possibility of adoption.” In re White, 303 Mich. App. 701, 714; 846 NW2d 61 (2014).

        The circuit court recognized the bond between respondent and JH and the love they
shared. This standing alone was insufficient to maintain respondent’s parental rights.
Respondent was unable to demonstrate improved parenting ability. Even with court
involvement, while JH remained in her mother’s care, she continued to miss school. On the eve
of the termination hearing, respondent continued to allow JH’s father into her home. Respondent
had not truly participated in any substance abuse treatment program and continued to suffer from
addiction. She lost her home during these proceedings, lived in a shelter for a time, and was
living with her sister and nephew in a small apartment at the time of termination. Accordingly,
respondent could not provide JH with a permanent, stable, and appropriate home. On the other
hand, JH had improved academically and received regular counseling while in her foster
placement. JH bonded well with her foster mother and although she expressed some distress
over the loss of her mother, did not exhibit lasting trauma. On this record, we discern no error in
the circuit court’s termination decision.

       We affirm.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Colleen A. O’Brien

                                                -3-